Per Curiam.
There is no evidence whatever of duress. Assuming overreaching or fraud in the procurement of the original retainer, the evidence establishes petitioner’s repeated ratification over a period of years, when the terms of the retainer were fully understood by her, and also inexcusable laches in instituting this proceeding.
The decree appealed from should be reversed, without costs, and the petition dismissed.
Glennon, Untermyer and Dore, JJ., concur; Martin, P. J., and Townley, J., dissent and vote to affirm.
Decree reversed, without costs, and the petition dismissed.